Birdsong, Judge.
This case is controlled by Code Ann. § 27-2529 and Wright v. State, 154 Ga. App. 400, 402 (3) (268 SE2d 378). Code Ann. § 27-2529 provides that “[i]n any case” (emphasis supplied) where the judge may place the defendant on probation, a fine not to exceed $10,000 may be imposed as a condition to probation. Appellant, a pharmacist, plead guilty to four counts of the sale of controlled substances in violation of Code Ann. §§ 79A-808 and 79A-810. Under Code Ann. § 79A-811 (h), he could have been sentenced to ten years’ imprisonment on each count, or forty years. Instead he received a sentence of two years imprisonment on each count to run concurrently and $40,000 as a condition to three years probation on each count after service of the concurrent two-year sentences. The sentences are not subject to complaint.

Judgment affirmed.


Shulman, P. J., and Sognier, J., concur.